                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 JOAQUÍN CARCAÑO, et al.,

                      Plaintiffs,
               v.

 ROY A. COOPER, III, et al.,                           No. 1:16-cv-00236-TDS-JEP

                       Defendants,

 PHIL BERGER, et al.,

                       Intervenor-
                       Defendants.



                       CONSENT JUDGMENT AND DECREE

       1.     Whereas on March 28, 2016, Plaintiffs Joaquín Carcaño, Payton Grey

McGarry, Angela Gilmore, the American Civil Liberties Union of North Carolina

(“ACLU-NC”), and Equality North Carolina filed a complaint challenging House Bill 2

(Session Law 2016-3, hereafter referred to as “H.B. 2”) and seeking relief from Defendants

Patrick McCrory, in his official capacity as Governor of North Carolina; Roy A. Cooper

III, in his official capacity as Attorney General of North Carolina; the University of North

Carolina; the Board of Governors of the University of North Carolina; and W. Louis

Bissette, Jr., in his official capacity as Chairman of the Board of Governors of the

University of North Carolina.

       2.     Whereas Phil Berger, in his official capacity as President Pro Tempore of the

North Carolina Senate; and Tim Moore, in his official capacity as Speaker of the North



                                             1

    Case 1:16-cv-00236-TDS-JEP Document 289-1 Filed 05/31/19 Page 1 of 8
Carolina House of Representatives, sought and were granted permissive intervention in

this action on June 6, 2016.

       3.     Whereas Roy A. Cooper, III took office as Governor of North Carolina on

January 1, 2017, and was automatically substituted as a defendant for Governor McCrory

in his official capacity as Governor of North Carolina pursuant to Federal Rule of Civil

Procedure 25(d).

       4.     Whereas on March 30, 2017, the North Carolina General Assembly enacted,

and Governor Cooper signed, House Bill 142, codified as Session Law 2017-4 (“H.B.

142”). H.B. 142, incorporated herein as “Exhibit A,” rescinded H.B. 2’s provisions

limiting transgender individuals’ use of public facilities. The term “public facilities” as

used throughout this Consent Decree refers to multiple occupancy restrooms, showers, or

changing facilities as referenced in N.C.G.S. § 143-760 and sect. 2 of H.B. 142.

       5.     Whereas on July 21, 2017, Plaintiffs Joaquín Carcaño, Payton Grey

McGarry, Hunter Schafer, Madeline Goss, Angela Gilmore, Quinton Harper, and ACLU-

NC (“Plaintiffs”) filed a Fourth Amended Complaint challenging Sections 2, 3, and 4 of

H.B. 142 and seeking relief from Defendants Roy A. Cooper, III, in his official capacity as

Governor of North Carolina; the University of North Carolina; Margaret Spellings, in her

official capacity as President of the University of North Carolina; Josh Stein, in his official

capacity as Attorney General of North Carolina; Machelle Sanders, in her official capacity

as Secretary of the North Carolina Department of Administration; Mandy K. Cohen, in her

official capacity as Secretary of the North Carolina Department of Health and Human




                                              2

     Case 1:16-cv-00236-TDS-JEP Document 289-1 Filed 05/31/19 Page 2 of 8
Services; and, James H. Trogdon III, in his official capacity as Secretary of the North

Carolina Department of Transportation.

       6.      Whereas Governor Cooper, Attorney General Stein, Secretary Sanders,

Secretary Cohen, and Secretary Trogdon (“Executive Branch Defendants”) believe that

continued litigation over the meaning and enforcement of H.B. 142 will result in the

unnecessary expenditure of State resources, and is contrary to the best interests of the State

of North Carolina.

       7.      Whereas Executive Branch Defendants do not waive any protections offered

to them through federal or state law, and do not make any representation regarding the

merits of Plaintiffs’ claims or potential defenses which could be raised in court.

       8.      Whereas Plaintiffs and the Executive Branch Defendants (collectively

referred to as “the Consent Parties”) believe that a resolution of the matter at this time and

in the manner encompassed by the terms of this Consent Decree serves the best interests

of the State and its citizens.

       9.      Whereas the Consent Parties agree that this Consent Decree promotes

judicial economy, protects the limited resources of the Consent Parties, and resolves

Plaintiffs’ claims against the Executive Branch Defendants.

       10.     Whereas the Consent Parties agree that Section 2 of H.B. 142 must be

interpreted to mean that no executive agency, officer, employee, or agent thereof, may

promulgate any regulation which prevents transgender people from using public facilities

in accordance with their gender identity.




                                              3

     Case 1:16-cv-00236-TDS-JEP Document 289-1 Filed 05/31/19 Page 3 of 8
       11.    Whereas the Consent Parties further agree that any interpretation or

application of Section 2 of H.B. 142 that bars, prohibits, blocks, deters, or impedes

transgender people from using public facilities in accordance with their gender identity or

subjects transgender people to arrest, prosecution, or criminal sanctions for doing so, raises

serious federal-law concerns, including concerns over constitutional guarantees of equal

protection and due process, as well as other applicable federal statutes.

       12.    Whereas the Court held that “Nothing in the language of Section 2 can be

construed to prevent transgender individuals from using the restrooms that align with their

gender identity[.]” ECF 248 at 49.

       13.    Whereas the Consent Parties wish to record the interpretation of H.B. 142 set

forth in this Consent Decree, and thereby effect a binding and enforceable resolution of the

claims by Plaintiffs against the Executive Branch Defendants with respect to H.B. 142.

       14.    Whereas the Consent Parties therefore consent to entry of the following final

and binding judgment as dispositive of all claims raised by Plaintiffs against the Executive

Branch Defendants with respect to H.B. 142.

       15.    Whereas Plaintiffs agree to a waiver of any entitlement to damages, fees,

including attorneys’ fees, expenses, and costs against the Executive Branch Defendants,

with respect to any and all claims raised by Plaintiffs in this action.

       16.    Whereas Plaintiffs further agree that dismissal of any and all remaining

claims stemming from H.B. 2 and H.B. 142, against the Executive Branch Defendants is

appropriate, and therefore request a dismissal of all remaining claims against the Executive




                                              4

     Case 1:16-cv-00236-TDS-JEP Document 289-1 Filed 05/31/19 Page 4 of 8
Branch Defendants with prejudice following the formal approval of the Consent Decree by

the presiding District Court Judge.

       17.    Whereas the Consent Parties intend the following Consent Decree to clarify

that nothing in H.B. 142 can be construed to prevent any person from lawfully using a

public facility under Executive Branch control that accords with such person’s gender

identity, and to be binding for purposes of issue preclusion and claim preclusion in all

future actions, including through non-mutual offensive collateral estoppel.

       ACCORDINGLY, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED THAT:

       1.     With respect to public facilities that are subject to Executive Branch

Defendants’ control or supervision, the Consent Parties agree that nothing in Section 2 of

H.B. 142 can be construed by the Executive Branch Defendants to prevent transgender

people from lawfully using public facilities in accordance with their gender identity. The

Executive Branch Defendants as used in this paragraph shall include their successors,

officers, and employees. This Order does not preclude any of the Parties from challenging

or acting in accordance with future legislation.

       2.     The Executive Branch Defendants, in their official capacities, and all

successors, officers, and employees are hereby permanently enjoined from applying

Section 2 of H.B. 142 to bar, prohibit, block, deter, or impede any transgender individuals

from using public facilities under any Executive Branch Defendant’s control or

supervision, in accordance with the transgender individual’s gender identity. Under the

authority granted by the General Statutes existing as of December 21, 2018, and


                                             5

    Case 1:16-cv-00236-TDS-JEP Document 289-1 Filed 05/31/19 Page 5 of 8
notwithstanding N.C.G.S. § 114-11.6, the Executive Branch Defendants are enjoined from

prosecuting an individual under Section 2 of H.B. 142 for using public facilities under the

control or supervision of the Executive Branch, when such otherwise lawful use conforms

with the individual’s gender identity.

         3.   The Consent Parties shall each bear their own fees, expenses, and costs with

respect to all claims raised by Plaintiffs against the Executive Branch Defendants.

         4.   All remaining claims filed by Plaintiffs against the Executive Branch

Defendants in this action are hereby dismissed with prejudice.

IT IS SO ORDERED:

Dated:
                                          The Honorable Thomas D. Schroeder
                                          United States District Judge




                                            6

    Case 1:16-cv-00236-TDS-JEP Document 289-1 Filed 05/31/19 Page 6 of 8
/s/ Irena Como
Irena Como (NC Bar No. 51812)                 Tara L. Borelli*
AMERICAN CIVIL LIBERTIES UNION OF             Peter C. Renn*
   NORTH CAROLINA LEGAL                       LAMBDA LEGAL DEFENSE AND
   FOUNDATION                                    EDUCATION FUND, INC.
Post Office Box 28004                         730 Peachtree Street NE, Suite 1070
Raleigh, North Carolina 27611                 Atlanta, GA 30308-1210
Telephone: 919-834-3466                       Telephone: 404-897-1880
Facsimile: 866-511-1344                       Facsimile: 404-897-1884
icomo@acluofnc.org                            tborelli@lambdalegal.org
                                              prenn@lambdalegal.org
James D. Esseks*
Leslie Cooper*                                Devi M. Rao*
Elizabeth O. Gill*                            Andrew C. Noll*
Chase B. Strangio*                            JENNER & BLOCK LLP
AMERICAN CIVIL LIBERTIES UNION                1099 New York Avenue, NW Suite 900
   FOUNDATION                                 Washington, DC 20001-4412
125 Broad St., 18th Fl.                       Telephone: 202-639-6000
New York, NY 10004                            Facsimile: 202-639-6066
Telephone: 212-549-2627                       drao@jenner.com
Facsimile: 212-549-2650                       anoll@jenner.com
jesseks@aclu.org
lcooper@aclu.org                              Scott B. Wilkens*
egill@aclunc.org                              Wiley Rein LLP
cstrangio@aclu.org                            1776 K Street NW
                                              Washington, DC 20006
                                              Telephone: 202-719-7000
                                              Facsimile: 202-719-7049
                                              swilkens@wileyrein.com

*Appearing by special appearance pursuant to L.R. 83.1(d).

                                Counsel for Plaintiffs




                                          7

   Case 1:16-cv-00236-TDS-JEP Document 289-1 Filed 05/31/19 Page 7 of 8
JOSHUA H. STEIN
ATTORNEY GENERAL
STATE OF NORTH CAROLINA

/s/ Amar Majmundar                    /s/ Olga E. Vysotskaya de Brito
Amar Majmundar                        Olga E. Vysotskaya de Brito
NC Bar No. 24668                      NC Bar No. 31846
SPECIAL DEPUTY ATTORNEY GENERAL       SPECIAL DEPUTY ATTORNEY GENERAL
NORTH CAROLINA DEPARTMENT OF          NORTH CAROLINA DEPARTMENT OF
JUSTICE                               JUSTICE
Post Office Box 629                   Post Office Box 629
Raleigh, NC 27602                     Raleigh, NC 27602
Telephone: (919) 716-6821             Telephone: (919) 716-0185
Facsimile: (919) 716-6759             Facsimile: (919) 716-6759
amajmundar@ncdoj.gov                  ovysotskaya@ncdoj.gov


                      Counsel for Defendants GOV. ROY A. COOPER, III, in his
                      Official Capacity as Governor of North Carolina, JOSHUA H.
                      STEIN, in his official capacity as Attorney General of North
                      Carolina; MACHELLE SANDERS, in her official capacity as
                      Secretary of the North Carolina Department of
                      Administration; MANDY K. COHEN, in her official capacity
                      as Secretary of the North Carolina Department of Health and
                      Human Services; and JAMES H. TROGDON III, in his official
                      capacity as Secretary of the North Carolina Department of
                      Transportation.




                                      8

   Case 1:16-cv-00236-TDS-JEP Document 289-1 Filed 05/31/19 Page 8 of 8
